 In the Matter of THE PACKERS'ASSOCIATION OF CHICAGO, ET AL., Eir-PLOYERandUNITED PACKINGHOUSE WORKERS OFAMERICA, C. I. 0.,PETITIONER-Case No. 13-R-4060.-Decided April 08, 1947Mr. Isadore Vise,of Chicago; Ill., for the Association.Messrs. Harvey Mader, Herbert March,andRefugio Martinez, allof Chicago, Ill., for the Petitioner.Mr. Daniel D. Carmell,byMr. Lester Asher,of Chicago, Ill., forthe Intervenor.DECISIONAND-DIRECTION OF ELECTIONUpon an-amended petition duly filed, hearing in this case' was heldat Chicago, Illinois, on January 6, 8, 20, and 23, 1947, before HermanJ.DeKoven, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.The-Intervenor and the Association moved to dismiss the petition,contending that the following amendments by the Petitioner to itsFirst Amended Petition, made at the hearing, are improper : (1) anamendment to correct the name of one of the member-Companies(H. C. Bohack Co., Inc.) and (2) an amendment to change the de-scription of the unit alleged as appropriate, in accordance with thePetitioner's position at the hearing, as to various inclusions and ex-clusions.This contention is, clearly without merit, and the motionsare denied.The Intervenor also moved to dismiss the petition on thegrounds that its contract with the Association constitutes a bar to theinstant proceeding and the unit requested, by the Petitioner is inap-ptopriate.For reasons appearing in Sections III and IV,infra,themotions are denied.The Petitioner's request that the-Board takejudicial notice of a memorandum which it submitted in a prior pro-ceeding is also denied.The Intervenor's request for oral argument isdenied inasmuch as the record, in our opinion, adequately presentsthe issues and positions of the parties.1As to the second amendment,evidence concerning. the, inclusions and exclusions wasfully developed by all parties,and no claim was made that additional time was needed inorder to meet the Petitioner's position.73 N. L. R B., No 120.-627 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the National Labor, RelationsBoard makes the following :FINDINGS OF FACT1.THE 13tSTNESS-OF-THE ASSOCIATION AND THE COMPANIESThe 'Packers Association of Chicago, herein called the Association,is an Illinois corporation with its principal office in Chicago, Illinois,and is engaged in representing, for the purposes of collective bargain-ing its well as for other purposes, various companies which are them-selves engaged in the meat slaughtering or casing business. Itsmembership is composed of nine such companies, herein called the Com-panies, all of which are either Illinois corporations 'or licensed to dobusiness in the State of Illinois. Seven of these nine Companies are en-gaged in slaughtering,2 whereas the remaining two 3 perform casingoperations at the plants of other member-Companiesas well as atthose of meat packing companies not belonging to the Association.During the past year, each of the slaughtering Companies used at itsplant raw materials and livestock valued inexcess of$1,000,000, ofwhich more than 5,0 percent was shipped to such plant either -directlyfrom points outside the State, of Illinois or indirectly through theUnion Stock Yards,from points outside that State.During the sameperiod, each of these Companies processed goods valued in excess of$1,000,000, of which approximately 10 to 40 percent was'shipped out-side the State of Illinois from its plant.-Each of the Companies engaged in slaughtering admits, and we find,that it is engaged in commerce within the meaning of the NationalLabor Relations Act.We also find that the operations of each of thecasing Companies affect commerce within the meaning -of the Act.'We find, in addition, that the Associationis anEmployer of 'theemployees of the Companies within the meaning of Section 2 (2) ofthe Act.H. THE ORGANIZATIONS INVOLVED4The Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming' to represent employees of theEmployer.2H C Bohack Co,Inc, 944 West 38th Place,Chicago, Illinois,Bronx Meat Company,3840 South,Emerald Street,Chicago, Illinois;H Graver Company, 3817 South MorganStreet,Chicago,Illinois;Illinois Packing Company, 911 West 37th Place.Chicago, Illinois;Lincoln Meat Company,3804 South Halsted Street,Chicago,Illinois, SiegelWeller Pack-ingCompany,4535 South McDowellAvenue, Chicago,Illinois;Wimp Packing Company,1127 West 47th Place,. Chicago, Illinois3Independent Casing Company, 1335 West 47th,Chicago, Illinois,Premier Casing Com-pany, 610 West Root, Chicago,Illinois.°A representative of the International Union of Operating Engineers, Local 399, appearedat the hearing,but withdrew when the parties agreed that the operating engineers employedby the Companies would be excluded from any unit herein found appropriate. THE PACKERS ASSOCIATION OF CHICAGO, ET AL.629Amalgamated Meat Cutters tnd Butcher Workmen of North Amer-ica, herein called the Intervenor, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Association and the Companies refuse to recognize the Peti-tioner as the exclusive bargaining representative of employees of theCompanies until the Petitioner has been certified by the Board in anappropriate unit.On December 29, 1944, the Association and the Intervenor executeda collective bargaining contract to become effective on January 1,19,45, and to remain in full force until December 31, 1947, and "fromyear to year thereafter unless terminated or amended by the partiesas herein provided." Significantly, the contract provided that eitherparty might give written notice, 60 days prior to December 31 oftheyear 1945 or any subsequent year,of an intention to terminate, amend,or modify it, and thus, apparently, effect its termination on any an-niversary date commencing, with the year 1945.No such notice hasever been given by either of the contracting parties.This contractwas the latest in a series of collective bargaining agreements betweenthe same parties extending over a period of about 10 years.'On October 31, 1946, the Petitioner wrote a registered letter to eachof the 7 member-Companies of the Association which are, engaged inslaughtering operations, claiming to represent "in a unit appropriate"for the purposes of collective bargaining, "a majority of all employeesemployed in your plant doing production work." The letters weredelivered to these Companies on November 1, 1946, prior to the opera-tion of the automatic renewal clause of the contract.On November 7,1946, less' than 10 days later, the Petitioner filed with the Board itsoriginal petition, requesting an Association-wide unit.9The Association does not maintain separate offices, its four execu-tives are all officials of member-Companies, and it would seem thatAssociation business is transacted through these officials at their ownrespective plants.' ,-The Intervenor contends that its contract with the Association isa bar to the instant proceeding. This contention is based on the argu-ment that because, prior to the filing of the original petition, no specificclaim for an Association-wide unit was made of any party and theAssociation itself was not notified of the Petitioner's representation5This bargaining history is set forth in detail inMatter, of IllinoisPacking Company,56 N L R B 2216 Thus, therequirements as to the timeof advancing a rival claimand filing apetition,set forth inMatter of General-ElectricX-Ray'Corporation,67 N. L R. B. 997,have beenmet. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDclaim, the October' 31 letters did not-constitute adequate notice of thePetitioner's claim to an Association-wide unit; and that the originalpetition, by itself, cannot preclude the contract from serving as a bar,because it was filed subsequent to the operation of the contract's auto-matic renewal clause.The Intervenor also argues that the claim and_ the original petition were fatally defective in that they did not ex-tend to the two member-Companies which are engaged in casingoperations.The October 31 letters requested recognition "in a unit appropriate"for bargaining purposes. In view of. the 12-year history of collective,bargaining on an Association-wide basis, and the Board's prior hold-ing that only an Association-wide unit is appropriate,' we are of the-opinion that the language of these letters was sufficient to indicatethat the Petitioner was probably seeking an Association-wide -unit, orthat it was reserving the right to do so.Furthermore, consideringthat the Association's executives are officials of member-Companiesand that the Association has no separate offices, the Petitioner's failuredirectly to notify the Association of its claim to representation cannotbe regarded as fatal."-representation to the 2. member-Companies 9 which are engaged incasing operations,-and did not mention these Companies in its orginalpetition.It later amended its petition and now seeks to represent theemployees of the 2 casing Companies who regularly spend all theirworking time at the plants of the other 7 member-Companies.Theseemployees perform casing operations at these plants and mingle withthe workers there; they, and no other employees of the casing Com-panies, have been included within the scope of the existing contractbetween the Association and-the Intervenor, and all parties agree thatthey should now be included in the Association-wide unit. It issignificant, however, that there are only about 45 -such workers em-ployed by the' casing Companies, whereas the other 7 member-Com-panies have some 740 production and maintenance employees.ThePetitioner's representative at the hearing testified, moreover, that hemade various efforts 'to ascertain the identity of all the members ofthe Association without being -informed that the 2 casing Companieswere among them.Under all the circumstances, we-are of the opinionclaim to representation and to include them in its original -petition,does not render the claim or the petition defective.See footnote 5.The Petitioner participated in that proceeding.In, any event,as herein noted, seven out of nine'of the Association'smembei,s weregiven notice of the Petitioner's claim, and this, in effect,constituted'notice to the Associa-tion.9Independent Casing Company and Premier Casing Company. THE PACKERS ASSOCIATION OF CHICAGO, ET AL.631We find, therefore, that the contract of December 29, 1944, enteredinto between the Association and the Intervenor,is no bar to a currentdetermination of representatives.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITAll the parties are in general agreement that the appropriate unitshould include all production and maintenance employees of the sevenmember-Companies of the-Association engaged in slaughtering, aswell as those workers of the two casing member-Companies who workat the plants of the other seven Companies.They also agree to ex-clude from the appropriate unit-all truck drivers, engineers,mainte-nance engineers,firemen, office employees,certain minor categories ofworkers, and specified supervisory employees,ag well as all personnelof the two casing Companies who do not actually work at the plantsof other member-Companies.The parties are in disagreement, how-ever, as to certain groups of employees and individual workers, enum-erated below,all of whom the Petitioner would exclude as clerical,managerial,or supervisory employees, as the case may be.The Inter-venor would include all the employees in dispute,in most cases on thegrounds that they perform work which,essentially,is a part of theproduction process, and have been included-under all its past contractswith the Association for some 12 years.Except where noted, _ theAssociation is in accord with the Intervenor's position.Timekeeper(H. C. -Boh,ack Co., Inc.) :This timekeeper,whom thePetitioner considers an office clerical,spends most of his time enteringon time books the data taken from the time clock cards.In additionto his regular timekeeping duties, he prepares production reports onthe hog killing department and administers first aid.He performsmost of his duties in an office occupied by plant clericals,located on theplant floor, whereas the general office employees work in the main officeon the floor below. In common with the production and maintenanceemployees,he is hourly paid,is listed on the same pay roll, has the sameterms and conditions of employment, and enjoys the same rights andprivileges.He is supervised directly by the superintendent to whomthe production and maintenance foremen report.The general officeworkers, who are all salaried, have different'supervision and.are on adifferent pay roll.All the foregoing facts indicate that the time-keeper has a greater community of'interest with the production andmaintenance employees than with- the office workers.Therefore, weshall include the timekeeper within the appropriate unit.1010Matter of Northwest Engineering Company,73 N. L. A. B. 40. 632DECISIONSOF NATIONALLABOR RELATIONS BOARD -Safety man and hog scaler(H. C. BohackCo., Inc.) :The Petitionercontendsthatthese two employees are clericals.The safety man 11spends approximately 2 hours a day making tours of the entire plant,watching for fire and other hazards and reporting to his superior (thesuperintendent)any infractions of safety'rules by other employees.He spends an additional 3 hours a day preparing production reportspertaining to yields of various carcasses.At other times he may alsoprepare reports on carcasses and other products condemned by Govern-ment inspectors.It is thus apparentthat oilya small portion of hisworking time is devoted to safety work, and that his clerical dutiesare intimately related tothe productionprocess.The hog scaler spends approximately 60 percent of his time in thehog killingdepartment,reading theweight of the hogs before theyenter,the cooler.The remainder of the time he prepares reports on,the number of hogs killed and the number condemned.Both the safety man and thehog scalerare on the production andmaintenance pay roll, arehourly paid,have the same terms and con-ditions of employment and enjoy the same rights and privileges as dothe production and maintenance workers,and are supervised immedi-ately or ultimately by the plant superintendent.Furthermore, theyhave been included within the 'scope of the various contracts betweenthe Association and the Intervenor since 1935.In view of all theforegoing facts,we shall include them within the appropriate unit.Watchmen:In this group are threewatchmen employed by H.Graver Company,three byIllinois Packing Company, and three by-SiegelWellerPacking Company12The'Petitioner argues that these,watchmen are plant'-protection employees and part of management.However, it is clear from the recordthat theyperform the usual cus-todial duties characteristic of watchmen and that none of them aremonitorial;furthermore, they,come into contact only with workers inthe production and maintenance unit, and are supervised by officialswho are also responsible for production and maintenance employees.-While the watchmen at, Illinois Packing are armed and those at SeigelWeller are armed and deputized,none of the watchmen in the group,are uniformed or militarized.Except for those at SeigelWeller, whohad been'employed only about 4 months at the time of the hearing,the watchmen in this group have been covered by all contracts betweenthe Intervenor and the Association. ,All the foregoingfacts disclosea close community of interest between the watchmen and the produc-ii SmithAt the hearing, the Intervenor stated that,since the watchmen at Siegel Weller wei emembers of another AFL union(General Service Employees Local Union No 73, affiliatedwith the Building Service Employees International Union,AFL)', it would not seek toinclude them within the-appropriate unit unless the General Service-Union executed awaiver and disclaimer of interest.However, in a letter to the Board dated February 18,1947,the Intervenor stated that,since such a waiver and disclaimer of interest had-beensecured,it desired to include the watchmen-in the appropriate unit.I THE PACKERS ASSOCIATION OF CHICAGO, ETAL.633tion and maintenance employees.We shall, therefore, include thewatchmen within the appropriate unit 13Scaler (Lincoln Heat Company) :The' Petitioner seeks to excludethis employee 14 from the appropriate unit on the ground that he actsas foreman in the absence of the regular foremen of the killing floorand tank room, and exercise supervisory authority during such pe-riods.The Association takes no position.The sealer's normal dutiesconsist of weighing carcasses on the production floor, and he is anhourly paid employee covered by the various contracts between theAssociation and the Intervenor.The regular foreman, a salariedworker, is absent from his post for a 3-week vacation period each year,as well as for 1 or 2 weeks at other times by reason of illness or othercircumstances.During these 4 or 5 weeks, the scaler is in charge ofthe 31 employees on the killing floor and tank room, but retains hisregular hourly pay rate, which is no higher than that of the highestpaid production worker in that section.During this period, thescaler makes effective recommendations as to employment status buthas no authority to hire or discharge, such as is possessed by theregular foreman.At all other times the scaler has no supervisoryauthority whatsoever.Since he is not a regular supervisor, andacts in that capacity only infrequently and sporadically, we find thathe is not a true supervisory employee, and shall include him withinthe appropriate unlt.15Assistant foreman (Premier Casing Company) :This individual 16is stationed at the H. C. ' Bohack Co., Inc., plant.The Petitionerrequests his exclusion from the appropriate unit as a supervisoryemployee.He exercises supervisory authority only in the infrequentand sporadic absence of the foreman, whom the parties have agreedto exclude as a supervisory worker, and this authority is limited to -the power to make effective recommendations.The assistant foremanhas been included in the contract unit by the Intervenor and the Asso-ciation.We are of the opinion that the-assistant foreman, like thescaler (LincolnMeat Company), does not enjoy true supervisorystatus and we shall, therefore, include him in the appropriate unit.Other alleged supervisory employees:,The parties are in disputeas to 22 workers employed by various member-Companies.The Peti-tioner alleges that they- are in fact supervisory personnel and shouldtherefore be excluded from the appropriate unit; the Intervenor seeksto include all of these 22 employees-; while the Association takes noposition with respect to any of them except for the foremen at Bronx1' SeeMatter of Alabama Marble Company,71 N. L R. B 275,Matter of J. t L SteelBai rel Company,68 N L R B 409,Matter of Taylor Fibs e Company,64 N. L R B 247.1'Gilbert Dell Angelica15See-Matter of YoungstownSheet and Tube Company,71 N L. R. B. 219;Matter ofPlankvnton Packing Company,69 N L R B 920isFrank Rogals 634DECISIONS OF NATIONAL LABOR 'RELATIONS -BOARDMeat Company, whom -it would include. The 22 employees are asfollows : 3 working foremen, 2 group or gang leaders, and 1 night =gang leader at H. C. Bohack Co., Inc.; 4 foremen at Bronx MeatCompany; 2 foremen at H: Graver Company; 1 working foremanatWimp Packing Company ; 5 working foremen at Illinois PackingCompany; and 4 working foremen at Siegel Weller Packing Com-pany.Except-for 2 of the working foremen at Illinois PackingCompany'17 all the disputed foremen, working foremen: and gangleaders were shown at the hearing to have the authority to makechanges in the status of those employees working under them, or tomake effective recommendations -for such changes. ' VIt is the Intervenor's contention that, despite such authority, theemployees in dispute should be-included in the appropriate unit byreason of their coverage since 1935 by the various contracts with theAssociation and because of an alleged custom of including such em-ployees in other supervisory units in the meat packing industry. Therewas no showing, however, that there exists in the heat - packing in-dustry in Chicago or elsewhere a prevailing custom of including suchsupervisory employees in production and maintenance units. In theabsence of such a showing, the Board will not ordinarily direct theinclusion of supervisory employees in a rank and file unit.18We seeno reason in this case to depart from our usual practice.We shall,therefore, exclude from the appropriate unit all of the 22 disputedworkers, with the exception of the 2 working foremen at IllinoisPacking Company, whom we shall include in the unit.We find that the following employees constitute a' unit appropriatefor the purposes of collective bargaining within the'meaning of Section9 (b) of,the Act: All production and maintenance employees workingat plants of member-Companies 19 of the Packers Association, includ-ing'the timekeeper; safety man, and hog scaler at,H.-C. Bohack-Co.,Inc. ; the watchmen at H. Graver Company, Illinois Packing Company,and Siegel Weller. Packing Company; the scaler at Lincoln Meat Com-pany; the assistant foreman employed by Premier Casing Companywho is stationed at the plant of H. C. Bohack Co., Inc.; and workingforeman J. E. Mathys of the night loading gang and the working fore-man of the cutting department at Illinois Packing Company; butexcluding truck drivers, engineers, maintenance engineers, the chiefelectrician at Illinois Packing Company, firemen, the steamfitter, andthe cartman at H. C. Bohack Co., Inc., kosher butchers (shochtim),salesmen, buyers, and office employees; the foreman in the hog kill,coolers and loading, and beef kill departments, the working foremen11 J. E Mathys, working foreman on the nightloading gang,and Paul Riskes, in thecutting department.18 Cf.Matter of W. H KistlerCompany,70N. L R. 13.1195.10With respect to H. C. Bohack Co, Inc, onlythe employeesof its Chicagoplant areinvolved in this proceeding and are included in the appropriate unit. 635in the tank room and tripe house and in the offal cooler and hog killdepartments, the group (or gang) leaders in the loading and coolersdepartments, and the night gang leader in the general department atthe-H. C. Bohack Co., Inc. ; the foremen of the casing, beef kill, render-ing and tank, cooler, and night clean-up departments at Bronx MeatCompany; the foremen of the killing floor and the night gang atH. Graver Company; the foreman of the killing floor and tank roomat Lincoln Meat Company; the foremen in the boning and cold offaldepartments, the working foremen of the tank room and of the hotoffal department, and working foreman Henry Albert of the nightloading gang at Illinois Packing Company; the working foremen inthe killing, hide cellar boning, and cooler and loading departments atSiegelWeller Packing Company; the working foremen of the killingfloor at Wimp Packing Company; the foremen employed by PremierCasing Company and Independent Casing Company who are stationedat plants of other member-Companies of the Association; all othersupervisory employees having. authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action; and all employees of IndependentCasing Company and of Premier Casing Company who do not performwork at the plants of any other member-Companies of the Association.DIRECTION OF ELECTION 20As part of the investigation to ascertain representatives for thepurposes of collective bargaining 'with The Packers Association ofChicago, and its member, Chicago,' Illinois, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region; actingin this matter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quite or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether theydesire to be represented by United Packinghouse Workers of America,CIO, or by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, for the purposes of collective bargaining, or by neither.20Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.